Citation Nr: 1513410	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-30 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted for such disability.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.  

3. Entitlement to service connection for an essential tremor of the bilateral upper extremities.

4. Entitlement to service connection for dementia (claimed as memory loss).

5. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969, which included service in the Republic of Vietnam for which he received the Purple Heart Medal and a Combat Infantryman's Badge.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Nashville, Tennessee Department of Veterans Affairs Regional Office (RO).  In his October 2012 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for May 2014.  However, the Veteran did not appear for the scheduled hearing and did not request that the hearing be rescheduled.  Therefore the Board considers his request for a hearing to be withdrawn.    

During the pendency of this appeal, the Veteran was granted entitlement to service connection for coronary artery disease in a May 2011 rating decision and granted a 100 percent disability rating effective August 16, 2010.  In the May 2011 rating decision the RO determined that the Veteran was permanently and totally disabled, effective August 16, 2010, and granted him entitlement to dependents education assistance benefits pursuant to 38 U.S.C.A. § 35.  Additionally, the Board notes that the Veteran was initially denied entitlement to service connection for "tremors, right upper extremities;" however, in discussing this issue, the RO discussed both the right and left upper extremity.  Therefore, the Board has recharacterized the issue accordingly.  

The issues of entitlement to service connection for hypertension, to include as due to service-connected coronary artery disease, entitlement to service connection dementia, and entitlement to SMC based on the need for the regular aid and attendance of another person are addressed in the REMAND portion of the decision below and are to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed April 2003 rating decision denied service connection for PTSD and subsequent unappealed rating decision in October 2008, continued the April 2003 denial.  

2. The evidence associated with the claims file subsequent to the October 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3. The weight of the competent evidence of record shows that the Veteran has been diagnosed with PTSD under the relevant criteria due to an in-service combat stressor.

4. An essential tremor of the bilateral upper extremities is etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2. The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3. The criteria for service connection for an essential tremor of the bilateral upper extremities have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An April 2003 rating decision denied service connection for PTSD based on a finding that the Veteran did not have a diagnosis of such disability.  The Veteran did not appeal that decision.  A subsequent unappealed October 2008 rating decision continued the April 2003 denial on the basis that new and material evidence had not been submitted.  

The pertinent evidence of record at the time of the October 2008 rating decision included the Veteran's service medical records, service personal records, post-service VA treatment records, and VA examination reports from April 2003 and July 2008 which noted that the Veteran did not meet the diagnostic criteria for PTSD.  The pertinent evidence received since the October 2008 rating decision includes a September 2010 VA treatment record that shows the Veteran was diagnosed with PTSD by a VA psychiatrist in relation to his combat experience in the Republic of Vietnam.   

The Board finds that the September 2010 VA PTSD diagnosis is new and material.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for PTSD is warranted.  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

Where a Veteran served at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of that service, the disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (a) (2014).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include organic diseases of the nervous system, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). 

VA treatment notes of record show that the Veteran was diagnosed with PTSD in September 2010 by a VA psychiatrist and has thereafter continued to receive relatively consistent mental health treatment.  Additionally, in a letter dated in March 2011, a private psychologist noted that the Veteran continued to meet the diagnostic criteria for PTSD following a 2007 cerebral aneurysm.  The treatment records note that symptoms leading to the Veteran's initial, and continued, diagnosis included, but were not limited to, intrusive thoughts, avoidance, hypervigilance, hallucinations, and nightmares of events that took place while he served in the Republic of Vietnam.  While the medical evidence is not unanimous in diagnosing PTSD, the greater weight of the evidence, including the Veteran's regular treating mental health professionals, diagnose the Veteran with PTSD or anxiety disorder with post traumatic features as a result of stressors during his active duty service.  Therefore, the evidence shows that the criteria for a diagnosis of PTSD are established.  38 C.F.R. § 3.304(f) (2014).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Proof of combat participation is generally found in a Veteran's service personnel records.  A review of the Veteran's service separation form shows that, during his period of active service, his military occupational specialty (MOS) was light weapons infantryman and that he served in the Republic of Vietnam for one year, for which he received the Purple Heart medal and a Combat Infantryman's Badge.  Based on the information in the Veteran's service separation form, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the alleged stressors (engaging in combat operations and witnessing death and injury). 

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, namely participating in combat while serving in the Republic of Vietnam.  Those events were determined to be sufficient by a VA psychologist or psychiatrist to support the diagnosis of PTSD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the evidence is at least in equipoise that the in-service stressor occurred and that service connection for PTSD is warranted.  38 C.F.R. § 3.304(f) (2014).  

Accordingly, the record shows a diagnosis of PTSD, medical evidence establishing a link between current symptoms and an in-service stressor, and evidence establishing that the in-service stressor occurred.  Therefore, the claim for entitlement to service connection for PTSD is granted.  There being no link between any other acquired psychiatric disorder and service, service connection for any other diagnosed psychiatric disorder is not warranted.

Essential Tremor of the Bilateral Upper Extremities

The Veteran has alleged that he is entitled to service connection for an essential tremor of the bilateral upper extremities.  The Board acknowledges that the Veteran has not provided any specific details regarding the etiological relationship of his essential tremor and active service. 

A review of the Veteran's service medical records is silent for any symptoms or treatment for tremors or shaking of the bilateral upper extremities.  On May 1969 separation examination, the Veteran's neurological examination was noted to be clinically normal. 

The Veteran's post-service VA treatment records indicate that the Veteran receives relatively consistent treatment for an essential tremor of the bilateral upper extremities and that he takes a prescribed anticonvulsant medication, which appears to have varying degrees of efficacy.  Additionally, these records note that the Veteran's wife routinely accompanies him to his medical appointments and that she has consistently reported that the Veteran has had the tremor in his bilateral upper extremities since before she knew him.  [The Veteran and his wife were married in 1984.]  The Board notes that the Veteran's medical providers have not provided a nexus opinion that relates his essential tremor of the bilateral upper extremities to his active service.  

Various VA examinations, including PTSD, heart, and aid and attendance examinations, of record, note that the Veteran suffers from an essential tremor of the bilateral upper extremities and that this tremor reportedly existed prior to a non-service-connected April 2007 cerebral vascular accident (CVA), but that the CVA made the tremor worse.  However, none of the examinations of record, or the post-service treatment records, note the official date of diagnosis for the essential tremor.  

Also of record are several lay statements from members of the Veteran's former Army unit.  In one of these statements, dated July 2010, a Mr. M.H. states that while serving in the Republic of Vietnam with the Veteran, he noticed a "dramatic change" in the Veteran in the months preceding his return to the United States.  Mr. M.H. reported that the Veteran became distant and his hands started shaking while in the Republic of Vietnam.  

Additionally, in a January 2011 statement, a friend of the Veteran, Ms. M.F., stated that at that time she had known the Veteran for 40 years and that he had trembling in his hands the entire time she had known him.  The Board notes that this would have been from at least 1971 or 1972, 2 or 3 years following separation from active service.  

After review of the evidence of record, the Board notes that there is both unfavorable and favorable evidence regarding the question of whether the Veteran has an essential tremor of the bilateral upper extremities related to his active service.  The Veteran's service medical records are silent for any treatment or diagnosis of an essential tremor or shaking of the bilateral upper extremities and the post-service medical evidence of record provides no indication that the Veteran's treatment providers have linked his essential tremor to his active service.  Further the official date of diagnosis of the essential tremor of the bilateral upper extremities is not of record.   

However, the Board notes that an essential tremor of the bilateral upper extremities, an organic disease of the nervous system, is subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a), and that service connection may additionally be established by way of the chronicity or continuity-of-symptomatology provisions of 38 C.F.R. §§ 3.303 and 3.309(a).  Here, the competent lay evidence of record notes that the Veteran suffered from shaking hands in service, which is an observable symptoms capable of lay observation.  Additionally, lay statements from Ms. M.F. and the Veteran's spouse indicate that the Veteran has suffered from tremors in his bilateral upper extremities since at least 2 or 3 years since separation from active service.  Thus, based on the evidence of record, a shaking of the hands was shown in service, and service connection would therefore be warranted based on either chronicity or continuity of symptoms.  

Therefore, upon consideration of the foregoing, the Board finds that the evidence both for and against the claim of whether the Veteran has had an essential tremor of the Veteran's bilateral upper extremities since active service is in relative equipoise.  Consequently, resolving doubt in the Veteran's favor, the Board finds that service connection for an essential tremor of the bilateral upper extremities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.

Service connection for an essential tremor of the bilateral upper extremities is granted.  


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.

With regard to the Veteran's claim of entitlement to service connection for hypertension, the Board notes that the Veteran has never been provided a VA examination in response to this claim.  Further, in a March 2015 statement the Veteran, through his representative, alleged entitlement to service connection for hypertension, on a secondary basis as due to his service-connected CAD.  As secondary service connection has not yet been adjudicated, the Board finds that remand is necessary in order to conduct proper development on the claim.

Additionally, the Board finds that the Veteran's remaining claims on appeal are inextricably intertwined with the Veteran's claim of entitlement to service connection for hypertension, and therefore must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Specifically, the Board notes that the medical evidence of record clearly indicates that the Veteran's vascular dementia is etiologically related to his non-service-connected CVA.  However, it is common knowledge that there is a link between hypertension and cerebral vascular accidents and as such, the Board has determined that if the Veteran is granted entitlement to service connection for hypertension, service connection may be warranted for his April 2007 CVA and the resulting vascular dementia.  

Further, with regard to the Veteran's appeal for entitlement to SMC due to the need of regular aid and attendance, the Board notes that this claim cannot be fully decided until all the service connection claims on appeal are either granted or denied.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice regarding secondary service connection in relation to his claim for service connection for hypertension.

2. Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran hypertension.  The examiner must review the claims file and must note that review in the report.  Any indicated tests and studies should be conducted.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current hypertension is related to his active service.  In the alternative, the examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected coronary artery disease aggravated (worsened) his hypertension.  

The complete rationale for any opinions expressed must be provided.  

3. Then, the RO or AMC should conduct any additional development deemed warranted by the results of the hypertension examination results; including, but not limited to, a new examination for the claim of entitlement to service connection for dementia.

4. Then, afford the Veteran a new VA examination to determine eligibility for SMC based on a need for aid and attendance benefits.  The examiner must review the claims file and must note that review in the report.  All pertinent symptomatology and findings should be reported in detail.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the lay statements of record, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the following are present as a result of SERVICE-CONNECTED DISABILITIES ONLY:

(a) Inability to dress or undress himself or to keep himself ordinarily clean and presentable; 

(b) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); 

(c) the inability to attend to the wants of nature; 

(d) the inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or

(e) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The complete rationale for all opinions expressed must be provided.  

5. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


